Citation Nr: 1442334	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  99-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to May 1983 and from December 1990 to August 1991, including in the southwest Asia theater of operations during the Persian Gulf War.  He also had additional U.S. Army National Guard (ANG) service.

This case has a long procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied, in pertinent part, the Veteran's claims of service connection for a disability manifested by dizziness (which was characterized as dizziness), a disability manifested by joint pain (which was characterized as joint aches), and for a skin disability (which was characterized as a skin rash), each to include as due to an undiagnosed illness.  Having reviewed the record evidence, the Board finds that the issues are characterized more appropriately as stated on the title page of this decision.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal on these claims in May 1999, he failed to report for this hearing when it was scheduled at the RO in May 2005.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

In September 2005, October 2009, and September 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's updated VA and private treatment records and schedule him for appropriate examinations.  These records subsequently were associated with the Veteran's claims file and the examinations were held and copies of the examination reports were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2013, the Board denied the Veteran's claims.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  The Court granted the Joint Motion in a January 2014 Order, vacating and remanding the Board's June 2013 decision for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for asthma has been raised by the record but still has not been adjudicated by the AOJ.  The Board referred this claim back to the AOJ in its October 2009 and September 2011 remands and in its June 2013 decision.  To date, however, it appears that the AOJ still has not adjudicated this claim.  Because the Board still does not have jurisdiction over this issue, it is referred back to the AOJ for the fourth time since October 2009 for adjudication.  Accordingly, on remand, and as requested by the Board in June 2013, the AOJ must adjudicate a claim of service connection for asthma.

As also discussed in the Board's June 2013 decision, it appears that the Veteran still is not being compensated appropriately for his 3 dependents (his wife and 2 children).  The Veteran filed a VA Form 21-686c in January 2006 claiming all 3 dependents and asking to have them added to his VA disability compensation award.  The Veteran's service representative also submitted correspondence to the AOJ in October 2008 asking for an update on the status of the Veteran's request to add all 3 of his dependents to his VA disability compensation award.  A review of the claims file indicates that the Veteran still is not being compensated appropriately for all 3 of his dependents.  The cover letter to the most recent rating decision issued by the AOJ in April 2014 indicates that the Veteran only is being paid for 1 dependent (his wife).  The Board does not have jurisdiction over this dependency issue and referred it back to the AOJ most recently in June 2013.  Accordingly, on remand, and as the Board requested in June 2013, the RO must determine whether the Veteran is being compensated appropriately for all 3 of his dependents and, if not, take appropriate action to correct any underpayment of VA disability compensation dating back to at least January 2006.  


REMAND

The Veteran contends that he incurred a disability manifested by dizziness, a disability manifested by joint pain, and a skin disability during active service.  He alternatively contends that an undiagnosed illness experienced during active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to a disability manifested by dizziness, a disability manifested by joint pain, and a skin disability.  Having reviewed the record evidence, and because it is bound by the Court's January 2014 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying claims can be adjudicated.

Both parties to the Joint Motion argued to the Court that, in relying on opinions obtained in December 2012 from a VA clinician concerning the contended etiological relationships between the Veteran's claimed disability manifested by dizziness, disability manifested by joint pain, and skin disability, the Board erred in concluding that these disabilities were not related to service, including as due to an undiagnosed illness, when there was no medical opinion concerning whether any of these disabilities was a "medically unexplained chronic multisymptom illness" under 38 C.F.R. § 3.317(a)(2)(ii).  See Joint Motion at pp. 1, 7-9; see also 38 C.F.R. § 3.317(a)(2)(ii) (2013).

A review of the Veteran's claims file shows that, in an opinion dated in December 2012, a VA physician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This VA examiner concluded that the Veteran's "active duty skin conditions, to include warts of his penis and pseudofolliculitis barbae...were acute and transient."  The rationale was that there was "a lack of medical evidence to support [the Veteran's] alleged symptomatology" due to his claimed joint condition, skin condition, and dizziness.  She also noted that there was no medical documentation "to support these claimed symptoms" during active service or "for at least 15+ years post separation [from service]."  She noted further the October 2012 VA examiner's negative nexus opinions between these disabilities and active service.  Based on this extensive rationale, the December 2012 VA examiner opined that she was "in total agreement" with the prior examiner's opinions that the Veteran's claimed skin condition was less likely than not related to active service.

With respect to the Veteran's claimed disability due to dizziness, the December 2012 VA physician opined that it was less likely than not that this disability was incurred, caused by, or proximately due to active service.  She also opined that it was at least as likely as not that the Veteran's claimed dizziness "is a function of his current anemic condition."  The rationale for this opinion was there was no medical evidence "to support a claim of dizziness," this condition first was noted "20+ years after separation," and the Veteran currently was anemic.  She also noted that, although the Veteran currently was anemic, he had not been anemic during active service.  The rationale also relied upon a citation to relevant medical literature which indicated that the objective symptomatology of anemia included dizziness.  This physician also opined that "the claimed dizziness condition is as least as likely as not associated with the Veteran's normal aging process."

With respect to the Veteran's claimed disability due to joint pain, the December 2012 VA physician opined that the Veteran's joint pain was as least as likely as not due to the normal aging process rather than active service.  The rationale for this opinion was that the evidence of record (in this case, the October 2011 VA examination) indicated that "the subjective findings were not consistent with degenerative changes of the joints" and instead "were consistent with a normal and natural progression of aging."  The VA physician also noted that there was no record evidence of this condition prior to 1995, approximately 20 years after the Veteran's service separation.

Because it is bound by the Court's January 2014 Order granting the Joint Motion, the Board finds that, on remand, the AOJ should contact the VA examiner who provided the opinions in December 2012 and request an addendum report to these opinions which addresses the concerns raised in the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Brooklyn, New York, and request that the VA clinician who provided opinions on December 7, 2012, concerning the contended etiological relationships between the Veteran's disability manifested by dizziness, disability manifested by joint pain, skin disability, and active service also provide an addendum to the prior opinions.  The Veteran's claims file and a copy of this REMAND should be sent to this VA clinician for review.  In the addendum to the December 2012 opinions, this VA clinician should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed disability manifested by dizziness is a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  The clinician next should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed disability manifested by joint pain is a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  The clinician finally should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed skin disability is a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  A complete rationale should be provided for any opinions expressed.  If any opinion cannot be provided without resorting to speculation, then the VA clinician should explain why.

2.  If, and only if, the VA clinician who provided the opinions on December 7, 2012, concerning the contended etiological relationships between the Veteran's disability manifested by dizziness, disability manifested by joint pain, skin disability, and active service is not available, then forward the Veteran's claims file and a copy of this REMAND to another appropriate clinician for his or her review.  Based on a review of the Veteran's claims file, this clinician should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed disability manifested by dizziness is a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  The clinician next should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed disability manifested by joint pain is a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  The clinician finally should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed skin disability is a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(2)(ii).  A complete rationale should be provided for any opinions expressed.  If any opinion cannot be provided without resorting to speculation, then the VA clinician should explain why.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

